Case: 16-60653      Document: 00514349173         Page: 1    Date Filed: 02/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-60653
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 15, 2018
JAGROOP THINO SINGH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 408 160


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jagroop Thino Singh, a native and citizen of India, petitions for review
of the order of the Board of Immigration Appeals (“BIA”) dismissing his appeal
of the Immigration Judge’s (“IJ”) denial of his application for asylum,
withholding of removal, and relief under the Convention Against Torture
(“CAT”). Singh argues that the BIA erred by (1) concluding that he failed to
preserve for appeal his due process claims based on the absence of a translator


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60653      Document: 00514349173     Page: 2   Date Filed: 02/15/2018


                                   No. 16-60653

who spoke his native language at the merits hearing and (2) affirming the IJ’s
finding that he failed to introduce reasonably available corroborative evidence
to support his claims. By failing to brief the issues, Singh has waived any
challenge to the BIA’s determination that he failed to file his asylum claim in
a timely manner and failed to show extraordinary circumstances to justify the
delay.     See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
Further, given Singh’s failure to argue at any point in his brief that he is more
likely than not to be tortured should he return to India, he has waived his claim
that he is entitled to relief under the CAT.        See 8 C.F.R. §§ 1208.16(c),
1208.18(a); Chambers, 520 F.3d at 448 n.1.
         This court reviews constitutional claims de novo. See Sattani v. Holder,
749 F.3d 368, 370 (5th Cir. 2014). Removal proceedings must be conducted “in
accord with due process standards of fundamental fairness.” Bouchikhi v.
Holder, 676 F.3d 173, 180 (5th Cir. 2012) (citation omitted). To prevail on a
due process claim, an alien must show substantial prejudice arising from the
alleged violation.      Id.    However, “an alien’s failure to exhaust his
administrative remedies serves as a jurisdictional bar to [this court’s]
consideration of the issue.” Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
Singh failed to preserve his due process claim because he raised it for the first
time before the BIA, which deprives this court of jurisdiction to review the
claim. See id.
         On petition for review of a BIA decision, this court reviews factual
findings for substantial evidence and questions of law de novo. Lopez-Gomez
v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). This court reviews only the order
of the BIA unless the IJ’s decision “has some impact on the BIA’s decision,”
Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997), in which case it reviews the
IJ’s decision as well, Wang, 569 F.3d at 536. Here, because the BIA found it



                                         2
    Case: 16-60653    Document: 00514349173     Page: 3   Date Filed: 02/15/2018


                                 No. 16-60653

unnecessary to discuss the IJ’s findings on credibility, this court will not
consider the IJ’s credibility determinations.     See Wang, 569 F.3d at 536.
Pursuant to the substantial-evidence standard, “this court may not overturn
the BIA’s factual findings unless the evidence compels a contrary conclusion.”
Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
      To prove eligibility for withholding of removal, “[t]he testimony of the
applicant, if credible, may be sufficient to sustain the burden of proof without
corroboration.” 8 C.F.R. § 208.16(b). The IJ may, however, require an alien to
submit evidence corroborating even credible testimony if the evidence is
reasonably obtainable. Cf. Yang v. Holder, 664 F.3d 580, 585, 587 (5th Cir.
2011) (evaluating the sufficiency of evidence supporting asylum claim). On
review of the BIA’s finding that an alien failed to provide sufficient
corroboration for his claim, the relevant question is whether “a reasonable trier
of fact is compelled to conclude that such corroborating evidence is
unavailable.” 8 U.S.C. § 1252(b)(4).
      The BIA decided that Singh’s failure to introduce corroborative evidence
was fatal to his claims. See Yang, 664 F.3d at 587. Singh failed to present a
party-membership card, medical reports, police reports, or affidavits from
material witnesses. Singh testified that he did not know that he needed the
evidence. Further, he stated that the party-membership card and medical
reports were at his house in India, where his parents, brother, and brother’s
wife and child live. Based on these undisputed facts, a reasonable trier of fact
would not be compelled to conclude that corroborating evidence was
unavailable. See Yang, 664 F.3d at 587.
      Singh’s petition is DISMISSED in part for lack of jurisdiction with
respect to his due process claim and DENIED with respect to his remaining
claims.



                                       3